Exhibit 10.2

 

RESTRICTED STOCK RIGHTS

Issued Under the Fisher Communications Incentive Plan of 2001

 

Fisher Companies Inc. (“the Company”) hereby grants to
                             (“Employee”) the following restricted stock rights
pursuant to, and in accordance with the provisions of, the Fisher Communications
Incentive Plan of 2001 (the “Plan”). Any capitalized terms not defined herein
shall have the same meaning as set forth in the Plan.

 

1. Shares Subject to Rights. The Company shall issue to Employee the number of
shares of common stock of the Company (the “Shares”) listed on the following
schedule on the dates listed below (the “Target Dates”) if, and only if,
Employee remains continuously employed by the Company or a Subsidiary of the
Company up to and including the respective Target Date:

 

Target Date    

--------------------------------------------------------------------------------

   Shares to be Issued
on Target Date


--------------------------------------------------------------------------------

Total

    

 

2. Tax Withholding. As a condition to receiving the Shares attributable to a
Target Date, Employee must tender to the Company on or before the respective
Target Date an amount sufficient to satisfy all applicable federal, state and
local withholding tax requirements (“Tax Requirements”) determined by reference
to the fair market value of the Shares on that Target Date. The Company shall
use its best efforts to advise Employee of the anticipated amount of the Tax
Requirements before the Target Date.

 

3. Independent Tax Advice. Employee acknowledges that determining the actual tax
consequences to Employee of receiving the restricted stock rights and the cash
payable in connection with the restricted stock rights may be complicated. These
tax consequences will depend, in part, on Employee’s specific situation and may
also depend on the resolution of currently uncertain tax law and other variables
not within the control of the Company. Employee is aware that Employee should
consult a competent and independent tax advisor for a full understanding of the
specific tax consequences to Employee of the restricted stock rights and the
cash payable in connection with the restricted stock rights. Prior to executing
this agreement, Employee has either consulted with a competent tax advisor
independent of the Company to obtain tax advice concerning the restricted stock
rights and the cash payable in connection therewith in light of Employee’s
specific situation or has had the opportunity to consult with such a tax advisor
but has chosen not to do so.

 

1



--------------------------------------------------------------------------------

4. Termination of Employment. If Employee voluntarily or involuntarily ceases to
be an employee of the Company or a Subsidiary of the Company prior to a Target
Date for any reason other than Employee’s death or disability, Employee shall
have no rights to receive any Shares attributable to those Target Dates which
are subsequent to the date of employment termination; provided however, Employee
shall be entitled to receive any Shares attributable to Target Dates which are
prior to the date of employment termination to the extent Employee has not
received such Shares prior to employment termination. For purposes of this
grant, a leave of absence shall constitute a termination of employment unless
the Committee that administers the Plan adopts guidelines that specifically
provide that such a leave of absence does not constitute a termination of
employment for purposes of the Plan. Nothing herein shall be construed or
interpreted to confer upon Employee any rights to continued employment by the
Company or a Subsidiary of the Company, or to interfere in any way with the
right of the Company, in its sole discretion, to terminate Employee at any time.

 

5. Death or Disability. In the event Employee’s employment by the Company or a
Subsidiary of the Company shall terminate by reason of Employee’s death or
Employee’s disability within the meaning of Section 22 (e)(3) of the Code, then,
with respect to this grant of restricted rights under the Plan, Employee or the
personal representative of Employee’s estate, as the case may be, shall as soon
as practical following the Employee’s date of death or the date of determination
of disability be issued a number of shares of the Company’s common stock equal
in number to the total number of unissued shares covered by this grant. Such
shares or payment shall be issued or made without regard to any other service
requirement stated in such restricted rights.

 

6. Additional Compensation Payments. So long as Employee remains in the
continuous employ of the Company or a Subsidiary of the Company, then, with
respect to the Shares that are to be issued on each Target Date hereunder, the
Company shall pay to Employee during the period commencing with the date hereof
and ending on such Target Date, as additional compensation, an amount of cash
equal to the dividends that would have been payable to the Employee during such
period if Employee had owned such Shares. Such amounts shall be paid as near in
time as reasonably practical to the applicable dividend payment dates. Upon
termination of employment, Employee shall lose any rights to receive any further
payments under this paragraph even if the termination of employment occurs after
the applicable ex-dividend date for a particular dividend.

 

7. Rights Not Transferable. The rights granted to Employee hereunder shall not
be transferable except by will or by the laws of descent and distribution of the
state or country of Employee’s domicile at the date of death. During the
lifetime of Employee, only the Employee or the guardian of the Employee may
exercise any right granted hereunder.

 

2



--------------------------------------------------------------------------------

8. Rights as Stockholder. Neither Employee, nor Employee’s personal
representative, heir, legatee or distributee, shall be deemed to be a holder of,
or to have any rights with respect to, any Shares subject to the rights
hereunder until such Shares are issued.

 

9. No Separate Fund. Employee is hereby informed that the Company has not set
aside or segregated any assets, or established any separate account or fund, to
insure payments of its obligations hereunder.

 

10. Other Plan Provisions. The rights granted hereunder are subject to all of
the provisions of the Plan, and, to the extent herein provided, to all
contributions, interpretations, rules and regulations which may from time to
time be promulgated pursuant to or in connection with the Plan.

 

11. Plan Document. By signing in the space provided below and acknowledging
acceptance of the rights granted hereunder, Employee further acknowledges that
Employee has received a prospectus which includes the text of the Plan and has
been afforded an opportunity to ask any questions that he or she may have
regarding the Plan or the rights granted hereunder.

 

12. No Waiver. No waiver of any provision of this agreement will be valid unless
in writing and signed by the person against whom such waiver is sought to be
enforced, nor will failure to enforce any right hereunder constitute a
continuing waiver of the same or a waiver of any other right hereunder.

 

13. Governing Law. This agreement will be governed by and construed in
accordance with the laws of the State of Washington.

 

Dated this          day of                     ,         .

FISHER COMMUNICATIONS, INC.

By:    

 

Accepted by                                          Date
                                

 

3